Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

Response to Amendment
This Office Action is in response to the amendments filed on 08/16/2021 wherein Claims 1-7 and 9-10 are pending. Claim 8 has been cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/16/2021, with respect to claims 1-7 and 9-10, have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 5, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009044094 to Yamauchi et al. (hereinafter ‘Yamauchi’) in view of US2017025929 to Kraft et al. (hereinafter ‘Kraft’).
 
Regarding Claim 1: The reference of Yamauchi discloses:
“An assembly suitability determination system” (para 0001 – “The present invention relates to a component mounting (i.e. assembly system, added by examiner) machine for mechanically mounting electronic components on a printed circuit board, and more particularly to a reel component mounting system for preventing erroneous mounting of reel components (i.e. assembly suitability, added by examiner)”);
“the assembly suitability determination system comprising: a tag reader that scans, using electric wave, a component information recording unit of the component, and a component information recording unit of the device-side component to acquire an identifier of the component and an identifier of the device-side component, the device-side component being separate from the component” (para 0020 – “In the reel component mounting system (i.e. the assembly suitability determination system, added by examiner) according to this embodiment, when the reel component is loaded into a predetermined slot provided in the slot unit of the component mounting machine and the component is mechanically mounted on the printed board, the IC tag for component identification is attached to the reel component. And a slot identification IC tag is attached to each slot (i.e. device-side component, added by examiner), and when the reel component is loaded into the slot, the stored information of the component identification IC tag and the slot identification IC tag is read by a reader / writer”), and 
“transmits the acquired identifiers to a computer, the identifiers of the component and the device-side component being associated with model information of the component and model information of the device-side component; and the computer including: a hard disk that records component model information for a plurality of components, the component model information representing a model for each of the plurality of components, records device-side component model information for a plurality of device-side components, the device-side component model information representing a model for each of the plurality of device-side components, and associates the component model information of each of the plurality of components with the device-side component model information of at least one suitable device-side component among the plurality of device-side components” (para 0033 – “The management device 35 is configured by using, for example, a personal computer, and is connected to a control unit of the component mounting machine 41 shown in FIG. 10 and a device (not shown) of the component management department. Information is exchanged between the management device 35 and the reader / writer 31 or other devices wirelessly or by wire. In the management device 35, for example, as shown in FIG. 7, mounting data such as a product name, a model, a mounting quantity (i.e. information about the component, added by examiner), and corresponding slot information (i.e. information about the device-side component, added by examiner) (number, position) of a component to be mounted are registered in a memory in advance. The "mounting quantity" of the mounting data indicates the number of parts actually mounted on the printed circuit board”); and 
“a central processing unit (CPU) that determines, prior to assembly of the paint device, the suitability of the assembly of the device-side component with the component based on the acquired identifiers, the component model information, the device-side component model information, and a recorded content of the hard disk, and indicates the suitability between the component and the device-side component for assembly of the paint device when the acquired identifiers, the component model information, the device- side component model information and the recorded content of the hard disk correspond to one another (para 0023 – “In the component identification IC tag 12, in addition to the unique identification information, component identification information such as component management No, product name, model, remaining number, usage history, etc. is stored in advance as shown in the example of FIG.”; para 0042 – “When it is determined in step A6 that the remaining number of parts is equal to or larger than the mounting quantity, the management device 35 is registered in advance (i.e. prior to assembly, added by examiner) with the slot information (number, position) of the slot identification IC tag 18a read by the reader / writer 31. It is determined whether or not the slot information (number, position) for loading the existing reel component 11 matches (step A8), and if they do not match, the selected slot 17, that is, the first antenna 27a of the slot loading aid 25 is determined. A message indicating that the selected slot position is incorrect (slot mismatch) is output to the reader / writer 31 and displayed on the display unit 32 (step A9)”; para 0044 – “When the IC tag information is sent from the reader / writer 31, the management device 35 returns to step A8 and displays the slot information of the slot identification IC tag 18b read by the reader / writer 31 and the reel component 11 registered in advance (i.e. prior to assembly, added by examiner). It is determined whether or not the slot information to be loaded matches, and if they do not match, the processes of step A9 and subsequent steps are repeated”; para 0045 – “Then, in step A8, the slot information of the slot identification IC tag 18i in which the first antenna 27a of the slot loading aid 25 is brought close to the slot information and the slot information for loading the reel component 11 registered in advance match. When the determination is made, the management device 35 outputs a message to the effect that the correct slot 17 has been selected (i.e. indicating the suitability, added by examiner) (slot match) to the reader / writer 31 and displays it on the display unit 32 (step A11)”)”.
Yamauchi is silent on:
“for determining suitability of assembly of a component with a device-side component to form a paint device”.
However, Kraft discloses:
“for determining suitability of assembly of a component with a device-side component to form a paint device” (para 0006 – “The application system component can be a changeable nozzle, e.g. for production of seam seals, flanged seam seals, protective films and/or visible seams on motor vehicle bodies and/or for preservation, in particular cavity preservation, of motor vehicle bodies. The application system component can alternatively or additionally be a changeable bell cup for application of paint on the workpiece (i.e. paint device, added by examiner)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly suitability determination device disclosed by Yamauchi as taught by Kraft, in order to ensure that the component matches the device-side component of a paint device and to maintain the safety of the device during exploitation.

With regards to Claims 5, 6 and 7, Yamauchi in view of Kraft discloses the claimed limitations as disclosed with regards to Claim 1.

Regarding Claim 3: The Yamauchi/Kraft combination discloses the assembly suitability determination system according to claim 1 (see the rejection for Claim 1).
Yamauchi further discloses: 
“the identifiers of the component and the device-side component are provided from the component information recording units of the component and the device-side component” (para 0017 – “Refer to the information reading means for reading the stored information of the component identification IC tag of the component, the stored information of the slot identification IC tag and the component identification IC tag read by the information reading means, and the pre-registered mounting information”; para 0020 – “In the reel component mounting system (i.e. the assembly suitability determination system, added by examiner) according to this embodiment, when the reel component is loaded into a predetermined slot provided in the slot unit of the component mounting machine and the component is mechanically mounted on the printed board, the IC tag for component identification (i.e. component identifier, added by examiner) is attached to the reel component. And a slot identification IC tag is attached to each slot (i.e. device-side component, added by examiner), and when the reel component is loaded into the slot, the stored information of the component identification IC tag and the slot identification IC tag is read by a reader / writer”),
“to the computer via wireless communication” (para 0017 – “An antenna that wirelessly communicates with a slot identification IC tag provided in each of the auxiliary tools and a component identification IC tag of a reel component set together with the cassette in the slot loading auxiliary tool, and the slot”; para 0033 – “The management device 35 is configured by using, for example, a personal computer, and is connected to a control unit of the component mounting machine 41 shown in FIG. 10 and a device (not shown) of the component management department. Information is exchanged between the management device 35 and the reader / writer 31 or other devices wirelessly or by wire”).  

Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Kraft and in further view of US20160147243 to Micali et al. (hereinafter ‘Micali’).

Regarding Claim 2:  The Yamauchi/Kraft combination discloses the assembly suitability determination system according to claim 1 (see the rejection for Claim 1).
Yamauchi further discloses:
“information recording unit that records the component model information representing a model of the component and device-side component model information representing a model of a past device-side component” (see the rejection for Claim 1).
Yamauchi/Kraft combination is silent on:
“a past assembly suitability information recording unit” and “was previously suitable with the component, but is not presently suitable for the assembly, wherein the past suitability information recording unit records an association between the component model information of the component and the device side component model information the past device-side component, and wherein the CPU determines the suitability of the assembly based on the component model information on the component, the device-side model 
However, Micali discloses:
“a past assembly suitability information recording unit; wherein the CPU determines the suitability of the assembly based on the component model information on the component, the device-side model information of the past device-side component, and a recorded content of the past assembly suitability information recording unit” (para 0145 – “Server 140 (i.e. CPU, added by examiner) may include device discovery component 810 (i.e. past assembly suitability information recording unit, added by examiner) for discovering information about devices in a home. For example, when power monitor 120 is first installed in a home, it may not have any information about devices in the home or it may only have information about classes of devices that are (or may be) in the home but not have information about specific devices. Device discovery component 810 can receive information about electrical signals in a home, determine information about devices in the home, and then send updated models to the home for use by power monitor 120”)  and
“a model of the component and device-side component model information representing a model of a past device-side component that was previously suitable with the component, but is not presently suitable for the assembly, wherein the past suitability information recording unit records an association between the component model information of the component and the device 810 may also receive information about device events determined by power monitor 120. For example, power monitor 120 may determine that a dishwasher (i.e. model information, added by examiner) started at a particular time and this information may be received by device discovery component 810. This information may be used by device discovery component 810 to update and make corrections to power monitor models. For example, it may be that the device event was incorrectly determined to be a clothes washer starting (i.e. was previously suitable but is not presently suitable, added by examiner), and device discovery component 810 can update the models to reduce the likelihood of this error from happening again.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly suitability
determination device disclosed by Yamauchi/Kraft combination, as taught by Mikali, in order to encure that the data onmodel information are updated and corrected, so the assembly can perform safely and efficiently.

Regarding Claim 9:  The Yamauchi/Kraft/Mikali combination discloses the assembly suitability determination system according to claim 9 (see the rejection for Claim 9).
Yamauchi further discloses:
“wherein: the identifiers of the component and the device-side component are provided from the component information recording units of the component and the device-side component” (para 0017 – “Refer to the information reading means for reading the stored information of the component identification IC tag of the component, the stored information of the slot identification IC tag and the component identification IC tag read by the information reading means, and the pre-registered mounting information”; para 0020 – “In the reel component mounting system (i.e. the assembly suitability determination system, added by examiner) according to this embodiment, when the reel component is loaded into a predetermined slot provided in the slot unit of the component mounting machine and the component is mechanically mounted on the printed board, the IC tag for component identification (i.e. component identifier, added by examiner) is attached to the reel component. And a slot identification IC tag is attached to each slot (i.e. device-side component, added by examiner), and when the reel component is loaded into the slot, the stored information of the component identification IC tag and the slot identification IC tag is read by a reader / writer”)
“to the computer via wireless communication” (para 0017 – “An antenna that wirelessly communicates with a slot identification IC tag provided in each of the auxiliary tools and a component identification IC tag of a reel component set together with the cassette in the slot loading auxiliary tool, and the slot”; para 0033 – “The management device 35 is configured by using, for example, a personal computer, and is connected to a control unit of the component mounting machine 41 shown in FIG. 10 and a device (not shown) of the component management department. Information is exchanged between the management device 35 and the reader / writer 31 or other devices wirelessly or by wire”).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi/Kraft combination in further view of US20080277496 to Yasuda et al. (hereinafter ‘Yasuda’).

Regarding Claim 4:  The Yamauchi/Kraft combination discloses the assembly suitability determination system according to claim 1 (see the rejection for Claim 1).
The Yamauchi/Kraft combination is silent on:
“wherein the component is a rotary atomizer head”.
However, Yasuda discloses:
“wherein the component is a rotary atomizer head” (Figs. 1-5; para 0055 – “Referring first to FIGS. 1 through 5, there is shown a rotary atomizing head type coating apparatus according to a first embodiment of the present invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly suitability determination device disclosed by Yamauchi/Kraft combination, as taught by .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi/Kraft/Micali combination in further view of Yasuda.
Regarding Claim 10:  The Yamauchi/Kraft/Mikali combination discloses the assembly suitability determination system according to claim 2 (see the rejection for Claim 2).
The Yamauchi/Kraft/Mikali combination is silent on:
“wherein the component is a rotary atomizer head”.
However, Yasuda discloses:
“wherein the component is a rotary atomizer head” (Figs. 1-5; para 0055 – “Referring first to FIGS. 1 through 5, there is shown a rotary atomizing head type coating apparatus according to a first embodiment of the present invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly suitability determination device disclosed by Yamauchi/Kraft/Mikali combination, as taught by Yasuda, in order to maintain the safety of paint device operation and ensure the fast and quality coverage of the objects by the paint device used.

Conclusion

US6141598 to Nam discloses the vehicle assembly line control system and method including a paint process wherein the operational sequences for each of the process are continuously readjusted.
US20080147348A1 to Lewis discloses the computer-implemented method and apparatus for matching paint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863